Opinion by
Johnson, J.
It was stipulated that the principles herein are similar in all material respects to those involved in United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351) and that one case, reported by the inspector as manifested, not found, was not in fact received by the importers. In accordance with stipulation of counsel and following the decision cited it was held that duty is not assessable upon the one case of merchandise, which was reported by the inspector as manifested, not found. The protest was sustained to this extent.